Citation Nr: 0931797	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-18 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for low 
back pain and muscle spasms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1960 to January 
1980.
This matter arises before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.	In its April 1980 rating decision, the RO denied the 
Veteran's claim because her subjective complaints of low 
back pain and muscle spasms were not ratable entities in 
the absence of a definitive diagnosis.  The Veteran did 
not appeal this decision, and it became final.

2.	Evidence received subsequent to the April 1980 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.	The April 1980 rating decision is final.  38 U.S.C.A. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1979).  

2.	New and material evidence has been submitted, and the 
claim for entitlement to service connection for a low back 
condition and muscle spasms is reopened.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.156, 3.159, 20.1100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the Secretary eliminated the 
element that requires the claimant to provide any evidence in 
his or her possession that pertains to the claim during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO sent the Veteran a VCAA notice letter in September 
2005 describing what the evidence must show to establish 
entitlement to service connection for her claimed disorder 
and described the types of evidence that the Veteran should 
submit in support of her claim.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim.  
However, the Board notes that the Veteran was not provided 
with notice regarding the evidence and information necessary 
to establish a disability rating and effective date in 
accordance with Dingess v. Nicholson.  19 Vet. App. 473 
(2006).  Such error is addressed in the remand section below.  

In particular regard to additional notice requirements 
relevant to the Veteran's request to reopen her claim, the 
Board notes that the RO explained in the September 2005 VCAA 
notice that the Veteran's claim was previously denied, she 
was notified of the decision, and the decision had become 
final.  The RO further explained that VA needed new and 
material evidence in order to reopen the Veteran's claim and 
defined new and material evidence as evidence submitted to VA 
for the first time that pertained to the reason the claim was 
previously denied and raised a reasonable possibility of 
substantiating the claim.  The RO then notified the Veteran 
that her claim was previously denied because her disability 
was not found in service.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Board notes that the RO denied the 
Veteran's original claim because low back pain and muscle 
spasms without a definitive diagnosis were not ratable.  
However, since her claim is being reopened, any potential 
error in Kent notice is rendered moot.        

The Board further notes that the Veteran was provided with a 
copy of the December 2005 rating decision, the May 2006 
Statement of the Case (SOC), and the May 2008 Supplemental 
Statement of the Case (SSOC), which cumulatively included a 
discussion of the facts of the claim, notification of the 
basis of the decision, a description of the pertinent laws 
and regulations, and a summary of the evidence considered to 
reach the decision.  

Nevertheless, the Board concludes that the requirements of 
the notice provisions of the VCAA have not been met since the 
Veteran was notified about the elements of degree of 
disability and effective date.

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with a compensation and pension examination in April 
2006, obtained the Veteran's VA treatment records, and 
associated the Veteran's private treatment records and 
service treatment records with the claims file. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

New and Material Evidence

The Veteran's current claim is one involving entitlement to 
service connection for a low back condition and muscle 
spasms.  By way of background, the RO originally denied the 
Veteran service connection for low back pain and muscle 
spasms in an April 1980 rating decision, finding that such a 
disability was not ratable.  The Veteran did not appeal this 
decision, and it became final.  Then, in August 2005, the 
Veteran filed a statement that she recently had an MRI for 
her back and enclosed the results.  She further stated that 
this latest report could be a part of her fibromyalgia 
problems or a new disorder.  The RO interpreted this as a 
request to reopen her claim on the basis of new and material 
evidence.  Based on the procedural history, the Board finds 
that this interpretation was proper.  

The RO determined that a March 2003 VA outpatient treatment 
report indicating a possible relationship between the 
Veteran's current disability and her motor vehicle accident 
in service constituted new and material evidence but 
continued to deny the Veteran service connection because it 
found more probative evidence indicating it was unlikely that 
the Veteran's current disability is causally related to 
service.  Nevertheless, the Board is required to consider the 
issue of finality prior to any consideration on the merits.  
See 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see also 
Barnett v. Brown, 8 Vet. App. 1 (1995).  As such, the issue 
has been characterized as shown on the first page of this 
decision.

As a preliminary matter, the Board notes that the Veteran's 
current claim involves entitlement to service connection for 
a low back condition and muscle spasms.  This claim is based 
upon the same disability as the Veteran's previous claim, 
which was denied in the April 1980 rating decision that 
became final.  Thus, it is appropriate for the Board to 
consider the claim as a request to reopen the previously 
denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 
2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).  

If evidence is new, but not material, the inquiry ends, and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its April 1980 decision, denied 
service connection for a low back condition and muscle spasms 
because the Veteran's disability was not definitively 
diagnosed.  Since the Veteran did not appeal at that time, 
the decision became final.  The evidence of record at the 
time of the April 1980 rating decision included just the 
Veteran's service treatment records.  Since the April 1980 
rating decision, the Veteran and RO supplemented the claims 
file with VA treatment records, private medical records, a 
compensation and pension examination report, several of the 
Veteran's own statements, and internet research from WebMD 
and the Mayo Clinic.  The Veteran's request to reopen her 
claim is evaluated based on this new evidence.  

The Board notes that not all of the evidence submitted after 
the April 1980 rating decision was available at the time of 
the RO's original decision.  The new evidence shows that the 
Veteran currently has a definitively diagnosed low back 
disability and certainly implies that this disability could 
be related to the Veteran's in-service motor vehicle 
accident.  To be sure, some of the Veteran's medical records 
note her motor vehicle accident before discussing her 
symptoms and include the Veteran's complaints that she has 
had her current symptoms since that time.  Therefore, the 
Board finds that this evidence is both new and material in 
that it has not been submitted before and relates to the 
reason her claim was originally denied in April 1980.  In 
other words, it raises a reasonable possibility of 
substantiating her claim.  
Accordingly, having determined that new and material evidence 
has been submitted, the Veteran's claim for service 
connection for a low back condition and muscle spasms is 
reopened.  

However, although the additional evidence is sufficient to 
reopen the claim, further efforts to assist the Veteran in 
substantiating her claim must be completed before the Board 
can consider the merits. 


ORDER

Having presented new and material evidence, the claim of 
entitlement to service connection for low back pain and 
muscle spasms is reopened and, to this extent, the appeal is 
granted. 


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim.  

The record reflects that the Veteran underwent a VA 
compensation and pension examination by an orthopedist (Dr. 
P.A.S.) in April 2006.  The examiner concluded, "Any 
relationship having reviewed the C-file to her service 
connected condition would have to be considered speculative 
[sic]."  Shortly thereafter, the RO found that new and 
material evidence had been submitted and denied the Veteran's 
claim on the merits, finding a lack of sufficiently probative 
evidence of a causal relationship between the current low 
back disability and the low back strains and sprains treated 
in service.  While it appears that the examiner was stating 
that he would have to speculate whether or not the Veteran's 
current disability is caused by a service-connected 
condition, the Board notes that this claim was filed on a 
direct service connection basis.  The issue was not whether 
any service-connected disability caused or aggravated the 
Veteran's current low back condition.  Therefore, the 
examiner's opinion is inadequate and a supplemental opinion 
from Dr. P.A.S. is required with respect to the Veteran's 
claimed low back disability before that claim can be 
adjudicated.    

As a final note, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006), which held that VCAA notice 
must include notice regarding the disability rating and the 
effective date.  The Board notes that no such notice was 
provided to the Veteran. Thus, on remand, notice regarding 
the disability rating and effective date should be sent to 
the Veteran.

Accordingly, the case is REMANDED for the following action:

1.	The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
the Court's decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), are 
fully met.

2.	A supplemental opinion should be 
obtained from the April 2006 VA medical 
examiner, Dr. P.A.S., with respect to the 
Veteran's claimed low back disability.  
Dr. P.A.S. should specifically state 
whether or not the Veteran's current low 
back disability is at least as likely as 
not (i.e., probability of 50 percent) 
related to service.   

Please send the claims folder to Dr. 
P.A.S. for the supplemental opinion. 
If Dr. P.A.S. is not available, please 
obtain the requested supplemental opinion 
from another orthopedic specialist.  The 
orthopedic specialist should provide an 
opinion based on review of the claims 
folder on whether or not it is at least as 
likely as not (i.e., probability of 50 
percent) that the Veteran's low back 
disability is related to service.        

3.  After any additional notification and 
development deemed necessary is 
accomplished, the Veteran's claim of 
entitlement to service connection for low 
back pain and muscle spasms should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


